9 N.Y.3d 996 (2007)
In the Matter of JULIA BB. and Others, Children Alleged to be Severely Abused, Repeatedly Abused, Abused and/or Neglected. SARATOGA COUNTY DEPARTMENT OF SOCIAL SERVICES, Appellant;
DIANA BB., Respondent. (Proceeding No. 1.)
In the Matter of JULIA BB. and Others, Children Alleged to be Severely Abused, Repeatedly Abused, Abused and/or Neglected.
SARATOGA COUNTY DEPARTMENT OF SOCIAL SERVICES, Appellant;
FRANCIS BB., Respondent. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Submitted November 26, 2007.
Decided December 13, 2007.
Motion by Elizabeth Bartholet, Esq. for leave to file a brief amicus curiae on the motion for leave to appeal herein granted and the brief is accepted as filed.